Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 and 09/15/2020 have been considered by the examiner.  

The office does note for the applicant that the IDSs submitted seem to be rather similar and the applicant may want to verify that the correct forms were submitted on their end.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yin Yin Wang on 03/23/2022.


In claim 1, on the fifth to last line please strike “and” after “substrate; “.  
In claim 1, on the last line just prior to the period please add “; and”, and then on a new line please add “wherein the high resistance layer has a third opening at a bottom surface of the first opening” before ending the claim with the existing period.  This overall amendment should just move the “and” down and insert the wherein clause in normal formal drafting.  


Allowable Subject Matter
1.	Claims 1-8 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 1:  
“wherein the high resistance layer has a third opening at a bottom surface of the first opening” 

when considered along with the rest of the device distinguishes over the prior art of record as there is no prior device or a reasonably obvious variant thereof.  Notable differences include that this device and method includes: 
a.  wherein a specific high resistance layer has a third opening at a bottom surface of a specific first opening.    

As to claim 1 the office notes that the prior art of record and available to the office fails to show the limitation “wherein the high resistance layer has a third opening at a bottom surface of the first opening” in the context of the overall claim.  Specifically the office notes US 2018/0097081 and 2004/0157355 as well as the attached Shibata NPL reference as some close prior art.  However none of 

The limitations in claim 1 are sufficient to distinguish claims 2-8 which depend from claim 1 over the art of record.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891